ELLISON, J.
The plaintiff fell upon one of defendant’s sidewalks and was seriously injured. He brought this action for damages and recovered judgment in the trial court.
There was a heavy fall of snow in the city of St. Joseph on the 7th of February, 1905, and alight fall on the 8th and 9th, and at noon of the last date plaintiff fell while walking along at a place as much or more used by pedestrians than any other part of the city. The evidence does not show the cause in a sufficiently satisfactory way for as clear a. statement of the facts as we would like. As we gather from the record, pedestrians had made a path in the snow, one witness said wide' enough for two to pass. That this path was made by packing the snow into a hard and compact mass of snow or ice, such as will come about from tramping snow in freezing weather. There was evidence tending to show that plaintiff was in the exercise of ordinary care and that he fell without any fault upon his part.
The case is much like that of Reno v. St. Joseph, 169 Mo. 642, and the instructions complained of come near being a literal copy of those given in that case. We have noted the instances in which there was a change of phraseology, but find that such change was of no practical or substantial character. We think also there was no error committed as to the measure of damages.
Defendant cites the case of Reedy v. Brewing Assn., 161 Mo. 523, in.support of its theory of defense; but that case is altogether unlike the one at bar, which, as before *501stated, is controlled in all essential particulars by tbe Reno case. Finding no cause for interference, we affirm the judgment.
All concur.